UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

en i eee ee i ee er x
: 20cv926 (DLC)
FELIPE RAMALES,
ORDER
Plaintiff,
-V¥-
ALEXANDER WANG INCORPORATED, : USDC SDNY
Defendant |
, . ELECTRONICALLY FILED
Wo eee nen x |} DOC #
DATE FILED: 2/2. 20

 

 

 

 

 

 

DENISE COTE, District Judge:

On February 25, 2020, the defendant requested an extension
of time to respond to the complaint. It is hereby

ORDERED that the defendant shall respond to the complaint
by March 20, 2020.

Dated: New York, New York
February 26, 2020

| ao

VIDENISE COTE
United States District Judge

 
